Citation Nr: 9918429	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for parathyroid cancer 
secondary to Agent Orange exposure.

2.  Entitlement to service connection for rectal cancer 
secondary to Agent Orange exposure.

3.  Entitlement to service connection for parathyroid cancer 
secondary to ionizing radiation exposure.

4.  Entitlement to service connection for rectal cancer 
secondary to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:  Kentucky Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDING OF FACT

The claims of entitlement to service connection for 
parathyroid and rectal cancer, both secondary to Agent Orange 
exposure, are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
parathyroid and rectal cancer, both secondary to Agent Orange 
exposure, are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming entitlement to service connection for 
parathyroid and rectal cancer due to Agent Orange exposure.  
The legal question to be answered initially is, however, 
whether the veteran has presented evidence of well-grounded 
claims; that is, claims that are plausible.  If he has not 
presented well-grounded claims, his appeal must fail with 
respect to them and there is no duty to assist him with 
further development.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that these claims are not 
well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Pursuant to 38 U.S.C.A. § 1116 
(West 1991) and 38 C.F.R. §§ 3.307(a) and 3.309(e) (1998), in 
the case of a Vietnam-era veteran, no direct evidence as to 
the in-service incurrence and medical nexus prongs is 
necessary when those federal regulations are satisfied.  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Mere service, 
however, in Vietnam does not trigger the application of the 
presumptive regulations pertaining to herbicide exposure.  
Rather, a veteran is only presumed to have been exposed if, 
and only if, he develops one of the enumerated presumptive 
disorders.  If the veteran does not have an Agent Orange 
presumptive disorder, a presumption of exposure to herbicides 
does not arise.  See 38 C.F.R. § 3.307(a)(6)(iii).  McCartt 
v. West, 12 Vet. App. 164 (1999).  Finally, the appellant may 
also establish service connection for the claimed cancers due 
to exposure to Agent Orange on a direct basis.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the in-service injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran contends that service connection should be 
granted for parathyroid and rectal cancer, both due to Agent 
Orange exposure.  The service medical records reveal no 
complaints or findings pertaining to parathyroid or rectal 
cancer.  The Board notes that it was more than 20 years after 
discharge before the veteran was treated for these cancers.  
Nevertheless, since the record fails to show that the veteran 
has been diagnosed with a disorder that would be 
presumptively service connected under 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307 and 3.309(e), the Board concludes that, 
based on the evidence presently of record, the veteran has 
not submitted a well-grounded claim for presumptive service 
connection.  McCartt.

With respect to service connection on a direct basis, neither 
parathyroid or rectal cancer were found in service or on 
separation from service.  While the veteran did develop 
parathyroid and rectal cancer many years after service, there 
is no medical or scientific evidence that links either 
disorder to inservice Agent Orange exposure.  Rather, the 
veteran offered only his own unsubstantiated contentions and 
testimony before the Board and the RO.  While the veteran is 
certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).
 
A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to show 
that either parathyroid or rectal cancer are a result of 
exposure to Agent Orange in service, the Board finds that he 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  38 U.S.C.A. § 
5107.  Since the claims are not well grounded, they must be 
denied.  See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995). 

Although the Board has disposed of these claims on a ground 
different from that of the RO, that is, whether the veteran's 
claims are well grounded rather than whether he is entitled 
to prevail on the merits, the veteran has not been prejudiced 
by the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).


ORDER

Service connection for parathyroid and rectal cancer, both 
secondary to Agent Orange exposure, is denied.


REMAND

The appellant is seeking service connection for parathyroid 
and rectal cancer secondary to radiation exposure reportedly 
sustained while an aviation hydraulics man on board the USS 
INDEPENDENCE.  In this regard, the veteran argues that at some 
time between December 1970 and August 1971 an aircraft 
crashed on landing.  The pilot and navigator were killed, and 
the cause of the crash was attributed to a tailhook failure.  
On board flight operations were immediately suspended in 
order to determine the cause of the tailhook failure.  In an 
effort to ascertain the cause the veteran was reportedly 
assigned the duty of physically maneuvering tailhooks into a 
position where they could be x-rayed and examined to discover 
any stress fracture or metal fatigue.  As a result of these 
duties the veteran maintains that he had to physically be 
with the tailhooks while they were x-rayed, and that he was 
not issued protective clothing.  Barry Schumer, M.D., has 
opined that the simultaneous appearance of the claimed 
cancers raises the question whether they are due to the 
purported lack of protection provided during the x-ray 
studies. 

The veteran maintains that further development is required 
because VA has not researched the ship's logs concerning 
tailhook failure investigations aboard the USS INDEPENDENCE.  
The Board agrees.  The Board further believes that a review 
of the air wing/squadron investigation report, as well as any 
investigation report filed by either Naval Air Stations 
Naples, Italy, and/or Rota, Spain is warranted because he 
reports participating in x-ray studies at each facility.

In searching for any investigative report the Board notes 
that the Naval Historical Center, Ships' History Branch, 
states that the U.S.S. INDEPENDENCE lost an RA-5C VIGILANTE 
aircraft, along with the pilot and navigator, due to a 
tailhook failure in July 1970.  The aircraft belonged to the 
veteran's squadron, RVAH 11.  While the dates provided by the 
veteran do not match, his overall testimony is consistent 
with the reported history of the U.S.S. INDEPENDENCE.  
Therefore, further development is in order.  

In view of the provisions of 38 C.F.R. § 3.311 (1998), which 
include parathyroid adenoma and rectal cancer on its list of 
diseases that may be induced by ionizing radiation, the case 
must be returned to the RO for additional development under 
that regulation, to include attempting to determine the 
extent of the veteran's exposure to ionizing radiation as a 
result of his service.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the National 
Personnel Records Center and request a 
copy of the veteran's naval personnel 
record in order to confirm when he was 
stationed on board the U.S.S. INDEPENDNCE 
during the dates in question.

2.  The RO must contact the Naval 
Historical Center, ATTN: Ships' History 
Branch, Building 57, Washington Navy 
Yard, Washington, D.C  20374, to obtain 
information on plane crashes from the 
deck logs of the U.S.S. INDEPENDENCE, 
between 1970 and 1971, or from other 
pertinent sources.  The RO must further 
request any line of duty, accident and 
safety reports surrounding the 
aforementioned July 1970 aircraft 
accident involving aircraft belonging to 
RVAH 11.

3.  The RO must also contact the Naval 
Historical Center, ATTN:  Aviation 
History Branch, Building 157, Washington 
Navy Yard, Washington, D.C.  20374, and 
attempt to secure information regarding 
any safety investigation conducted by 
RVAH 11 and or the carrier air wing 
concerning any tailhook failure or lost 
aircraft in July 1970.  Particular 
emphasis should be placed on discovering 
the type of x-ray equipment used in 1970 
in studying tailhook metal fatigue and 
any safety precautions taken to conduct 
the x-rays. 

4.  If the Historical Center indicates 
that additional information is required 
to complete its research, or that the 
information is not available through that 
office, but through some other office or 
agency, the RO should take whatever 
action is reasonable and necessary to 
obtain the requested materials, including 
providing the veteran with the 
opportunity to submit additional 
information or evidence.  The veteran is 
hereby advised of his potential financial 
obligation to pay any fees required to 
produce such records.  See VAOPGCPREC 7-
95.

5.  If radiation exposure is verified, 
the RO should forward the claims folder 
and any information obtained to the Under 
Secretary for Health for preparation of a 
radiation dose estimate based on any 
verified radiation exposure associated 
with the aforementioned tailhook failure 
studies.

6.  Thereafter, the RO should undertake 
any indicated development and if 
appropriate forward the claim to the 
Under Secretary for Benefits for 
appropriate action under 38 C.F.R. § 
3.311.

7.  The RO should then review the record 
and readjudicate the issue of entitlement 
to service connection for parathyroid and 
rectal cancer, both secondary to 
radiation exposure.

8.  If the issues are not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case.

After the appellant and his representative have been provided 
an opportunity to respond, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until he is otherwise notified by the RO.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

